     Case 2:12-cr-00198-MCE Document 1452 Filed 12/11/20 Page 1 of 1


 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   JEROME PRICE, SBN # 282400
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     NICKOLAS PERRY
 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                   ) Case No. 2:12-cr-000198-MCE-25
                                                 )
12                     Plaintiff,                ) ORDER
                                                 )
13   vs.                                         )
                                                 )
14   NICKOLAS PERRY,                             )
                                                 )
15                    Defendant.                 )
                                                 )
16                                               )

17          The Court, having read and considered Defendant’s Waiver of Personal Appearance and
18   Consent to Appear Via Videoconference [ECF No. 1450], hereby GRANTS the Defendant’s
19   request to appear at the December 10, 2020 dispositional hearing by video conference under the
20   authority provided in General Order 620 and Section 15002 of the Coronavirus Aid, Relief and
21   Economic Security (CARES) Act. The Court finds that the waiver sets forth good cause to
22   proceed by video conference and that the dispositional hearing in this case cannot be further
23   delayed without serious harm to the interest of justice.
24          IT IS SO ORDERED.
25   DATED: December 10, 2020
26                                            _______________________________________
                                              MORRISON C. ENGLAND, JR.
27                                            UNITED STATES DISTRICT JUDGE
28
                                                     -1-
